Citation Nr: 1754100	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been submitted to reopen the cause of entitlement to service connection for cause of death.

2. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1971, at which point the Veteran was honorably discharged due to a medical disability.

This appeal arose to the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant presented testimony before the undersigned Veterans Law Judge (VLJ) in a June 2017 hearing. At that hearing, the appellant presented new evidence, material to her claim.

FINDINGS OF FACT

1. In a January 2004 statement of the case, the RO denied entitlement to service connection for cause of death, and the appellant did not appeal this decision.

2. Evidence received since the January statement of the case relates to the basis for the prior denial.

3. The Veteran's cause of death was a motor vehicle accident, caused by complications of schizophrenia.

4. At the time of the Veteran's death, he was 100 percent service-connected for schizophrenia.


CONCLUSIONS OF LAW

1. The January 2004 statement of the case that denied entitlement to service connection for cause of death is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

2. Evidence received since the January 2004 statement of the case with regard to entitlement to service connection for cause of death is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for cause of death. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. The criteria for the entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C.A. 1110, 1310, 5103(a), 5103A, 5107; 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309, 3.309, 3.312(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. 1110. When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to DIC. 38 U.S.C.A. § 1310. In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R.§ 3.312 (b).

In this situation, the Veteran died in a February 1972 motor vehicle accident. The Veteran's treating physician determined, in a March 2012 statement submitted to the VA, that the Veteran's death in a motor vehicle accident was caused by his 100 percent disabling, service-connected schizophrenia. While driving, the Veteran routinely displayed recklessness, fears, anxiety, and paranoia. The Veteran frequently suffered from incoherent speech, displaying self-endangering irregularities of either very slowed or highly accelerated and unsafe driving speeds due to his condition. Accordingly, the evidence shows that the Veteran's service-connected disability was the principal cause of death, and service connection for cause of death is granted.


ORDER

Service connection for cause of death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


